Opinion by
Mr. Chief Justice Sterrett,
We are far from being convinced that there is any error in the ruling complained of in the first specification. The question propounded to the witness was irrelevant, and the evidence sought to be elicited thereby was rightly rejected as incompetent and immaterial. There is nothing in the question presented that requires discussion.
*463The two remaining specifications relate to the compulsory nonsuit and refusal of the court to take it off. A careful consideration of the testimony sent up with the record has satisfied us that the case is not one that should have been submitted to tire jury. While the accident which unfortunately befell the plaintiff is greatly to be regretted, we find nothing in the evidence that tends to prove, or would have warranted the jury in finding that it was due to any negligence of the defendants or their employees.
A review of the evidence, for the' purpose of fortifying this conclusion, would serve no useful purpose. The rulings of the court below are so well sustained by the opinion of its learned president, that further elaboration is wholly unnecessary.
Judgment affirmed.